Citation Nr: 9903161	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
April 1967 and from September 1978 to June 1984.  

The matter comes before the Board of Veterans' Appeals 
(Board) from a April 1996 rating determination, which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation. 


FINDINGS OF FACT

1.  The veteran has no worse than level II hearing loss in 
either the left or right ear.  

2.  The service-connected hearing disability is not shown by 
competent evidence to have resulted in marked interference 
with employment or to have required frequent periods of 
hospitalization, nor has an exceptional or unusual disability 
picture been presented.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
4.86, 4.87, and Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

A review of the record demonstrates that the veteran 
requested service connection for hearing loss in August 1997.  

Later that month private treatment records were received 
showing that the veteran was seen with complaints of an ear 
infection in June 1994.  Fullness behind the left tympanic 
membrane with mild redness was reported at that time.  An 
assessment of otitis media was made.  In August 1996, the 
veteran was hospitalized with complaints of head congestion, 
high fever, and weakness.  An ear, nose, and throat 
examination performed at that time revealed some hearing 
loss, with the left ear being better than the right.  
Tinnitus was present and the tympanic membranes appeared 
"okay," but there was some pressure in the middle ear.  In 
September 1996, the veteran was again seen with complaints of 
his ears being plugged up.  Examination revealed fluid behind 
the ears.  Diagnoses of recurrent infections and serous 
otitis media were rendered at that time.  The veteran also 
submitted an August 1997 private audiological evaluation that 
showed that he had a hearing loss in both his left and right 
ear for VA rating purposes.  No speech discrimination scores 
were reported, and as a result, the examination cannot be 
used for rating purposes.  See 38 C.F.R. § 4.85(c) (1998) (a 
veteran can be rated solely on the basis of pure tone loss, 
only when the Chief of the VA Audiology Clinic certifies that 
language difficulties or inconsistent audiometry scores make 
the use of both pure tone averages and speech discrimination 
inappropriate.

In October 1997, the veteran was afforded a VA audiological 
evaluation.  At the time of the examination, the veteran 
reported that he had been exposed to small arms fire and 
engine noise while inservice.  The veteran was found to have 
hearing thresholds of 5, 30, 50, and 60, in the right ear, 
and hearing thresholds of 25, 40, 55, and 60, in the left 
ear, at 1000, 2000, 3000, and 4000 Hertz, for an average 
threshold of 36 decibels in the right ear and 45 decibels in 
the left ear.  Speech recognition testing was 96 percent in 
both the right and left ear.  This demonstrates level I 
hearing in the right ear and level II in the left ear, which 
equates to a noncompensable disability evaluation.  A 
diagnosis of mild bilateral high frequency sensorineural 
hearing loss was rendered at that time.  

In February1998, the RO granted service connection for 
bilateral sensorineural hearing loss and assigned a 
noncompensable disability evaluation.  

In his March 1998 notice of disagreement, the veteran 
indicated that it was his belief that his hearing loss was 
much worse than indicated by the noncompensable disability 
evaluation that had been assigned.  He noted that the 
disability affected his job performance, as he worked in a 
very noisy environment as a gaming inspector in a local 
casino.  He indicated that the noise level in this 
environment made his hearing aids ineffective.  

In May 1998, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  At the time of the 
hearing, the veteran testified that his left ear hearing loss 
was worse than his right.  He reported that his doctors had 
told him that there was nothing that they could do to improve 
his hearing.  The veteran also played a tape at the hearing 
to demonstrate the noise that he was exposed to while working 
at the casino.  He testified that he had to take his hearing 
aid out of his right ear while at work and place an earphone 
in his ear so that he would not miss any calls.  He also 
noted that he generally turned his left ear hearing aid down 
until he had to approach a person in the casino.  He 
indicated that he had to turn his left ear hearing aid up and 
get close to a person in order to hear their complaints or 
problems.  He testified that the complaints were usually 
similar in nature and that he could handle most situations by 
just turning his left ear heading aid up.  

The veteran reported that he could not hear very well without 
his hearing aids.  He also noted having problems in a crowded 
restaurant or when in a crowded room.  He further reported 
that he was not being seen by any VA doctors.  He also 
testified that there had been no change in his hearing in the 
last year.  He reported that he was able to hear other 
individuals as long as there was no background noise.  He 
again noted that his hearing had not changed since his last 
VA examination.  

The Board is of the opinion that the criteria for a 
compensable evaluation have not been met.  At the time of his 
October 1997 VA audiological evaluation, the veteran was 
found to have level I hearing in his right ear and level II 
hearing in his left ear.  This equates to a noncompensable 
disability evaluation under Diagnostic Code 6100.  A 10 
percent rating is assigned where hearing impairment is at 
levels of I and X, I and XI, II and V, and II and VI, II and 
VII, II and VIII, II and IX, II and X, II and XI, III and IV, 
III and V, III and VI, IV and IV, and IV and V.  38 C.F.R. § 
4.85, Part 4, Codes 6100, 6101 (1998).  Accordingly, a higher 
schedular evaluation is not warranted.  

As the Court recognized in Lendenmann v. Principi, 3 Vet.App. 
345 (1992), "[D]isability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Here, such mechanical application 
establishes that a noncompensable rating is warranted under 
Diagnostic Code 6100.  The veteran's complaint that his 
hearing loss causes considerable difficulty is credible, but 
his statements do not establish that he meets the schedular 
criteria for a higher rating.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case is a hearing disability.  In 
the case at hand, there is evidence showing occasional 
outpatient hearing aid monitoring, but nothing probative to 
support a finding that the veteran has such an unusual or 
exceptional disability picture as a result of the service-
connected hearing disability.  He has not recently been 
hospitalized for a hearing disability.

Moreover, the veteran presently remains employed as a casino 
employee.  The Board notes that the veteran has reported 
difficulty hearing when in noisy environments and that his 
hearing loss causes some difficulty on the job.  However, he 
has not reported any loss of income, or opportunities for 
advancement as the result of his hearing loss.  He has also 
not reported that he has been disciplined or suspended from 
his employment as a result of his service-connected hearing 
loss.  There is no other evidence that the hearing loss 
disability causes marked interference with employment.

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.

ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -
